 1
 2
 3
 4
 5
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT

10                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12 LATRICE S. MOTON,                  No. 2:17-cv-08784-FFM
13
            Plaintiff,                [PROPOSED] JUDGMENT OF REMAND
14
15                 v.

16 NANCY A. BERRYHILL, Acting
17 Commissioner of Social Security,
18            Defendant.
19
20
21
22
23
24
25
26
27
28
1
             The Court having approved the parties’ Stipulation to Voluntary Remand
2
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
3
     (“Stipulation to Remand”) lodged concurrently with the Judgment of Remand, IT
4
     IS HEREBY ORDERED, ADJUDGED, AND DECREED that the above
5
     captioned action is remanded to the Commissioner of Social Security for further
6
     proceedings consistent with the terms of the Stipulation to Remand.
7
8
9 DATED: October 23, 2018                           /s/ Frederick F. Mumm
                                                    HON. FREDERICK F. MUMM
10                                              UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Proposed Order re Stipulation for Remand    1
